The bill of complaint in this case was filed to compel specific performance of a contract to convey real estate, located in the city of Bayonne.
Our reading of the record and a consideration of the briefs lead us to the same conclusion as that of the vice-chancellor. viz., a decree for specific performance should be ordered.
The decree of the court of chancery is therefore affirmed.
For affirmance — THE CHIEF-JUSTICE, TRENCHARD, MINTURN, BLACK, KATZENBACH, LLOYD, CLARK, McGLENNON, JJ. 8.
For reversal — PARKER, CAMPBELL, WHITE, GARDNER, VAN BUSKIRK, KAYS, JJ. 6. *Page 372